Note: This is a corrected notice of allowance, similar to the one mailed out on 12/14/2021 with a correction in examiner’s amendment of claim 9 and the rest of the matters are same. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Coats on 1/13/2022.
The application has been amended in The Claims as follows: 
Claims 1-2. (Cancelled)
3.	(Currently Amended) A commercial kitchen installation comprising:
	a kitchen hood overlying a cooking surface;
	a grease duct assembly operatively connected to the kitchen hood;
	an exhaust fan configured to induce grease-laden air to move from over the cooking surface and through the kitchen hood and grease duct;
	the grease duct assembly including multiple grease duct sections joined together;
	each grease duct section including:
outer and inner concentric walls that define an annular space around a central conduit;
a central flange projecting from the inner wall on at least one end of the grease duct section and wherein the central flange projects past the outer wall and past the annular space;
shredded insulation compressed into the annular space;
an end cap secured to at least one end of the grease duct sections, the end cap being secured to both the inner and outer walls and extending outwardly from the inner wall;
a series of openings formed in the end cap and wherein one or more of the openings are configured to accommodate an insulation filling head and permit shredded insulation to pass through the one or more openings into the annular space;
a V-band extending around and engaging the two central flanges of [[the]] two grease duct sections and configured to secure the two central flanges together;
an insulation strip wound around the of the two duct sections; and
a double V-band extending around the insulation strip and engaged with outer flanges projecting from the outer walls of the two grease duct sections and configured to couple the outer walls of the two grease duct sections together.
4.	(Original) The commercial kitchen installation of claim 3 wherein each central flange includes a lip formed on an end thereof, and wherein the V-band extending around the two central flanges engages the lips thereof to secure the two central flanges together.
5.	(Original) The commercial kitchen installation of claim 3 wherein there is provided a silicone sealant between the V-band and the two central flanges.
6.	(Original) The commercial kitchen installation of claim 3 wherein the commercial kitchen includes two kitchen hoods; and wherein the multiple grease duct sections form an inverted Y-shaped grease duct assembly having a pair of generally horizontal legs operatively connected to the two kitchen hoods and which extend inwardly and join a central run of the grease duct assembly that extends through a roof of a structure housing the commercial kitchen.
7.	(Original) The commercial kitchen of claim 6 wherein the pair of legs are at least partially supported by a pair of risers extending between the kitchen hoods and the pair of legs.
8.	(Original) The commercial kitchen of claim 3 wherein the grease duct assembly comprises a plurality of elbow grease duct sections and a plurality of straight grease duct sections.
9.	(Currently Amended) A commercial kitchen installation comprising:
	a kitchen hood overlying a cooking surface;
	a grease duct operatively connected to the kitchen hood;
	an exhaust fan configured to induce grease-laden air to move from over the cooking surface and through the kitchen hood and grease duct;
	the grease duct including at least two grease duct sections joined together;
	each grease duct section including:
outer and inner concentric walls that define an annular space around a central conduit;
a central flange projecting from the inner wall on at least one end of the grease duct section and wherein the central flange projects past the outer wall and past the annular space;
shredded insulation compressed into the annular space;
a V-band coupler configured to engage the two central flanges of [[the]] two grease duct sections and to secure the two central flanges and the two grease duct sections together; and
a double V-band coupler 
10-14. (Cancelled)
Allowable Subject Matter
Claims 3-9 are allowed.
	The following is an examiner’s statement of reasons for allowance:			A grease duct assembly of a kitchen good having multiple grease duct sections joined together; each grease duct section including:					a central flange projecting from the inner wall on one end of the grease duct section projects past the outer wall and past the annular space; a V-band extending around and engaging the two central flanges to secure the two central flanges together; and a double V-band extending around the insulation strip and engaged with outer flanges projecting from the outer walls to couple the outer walls of the two grease duct sections together.							The novelty features mentioned above, in particular, about central flanges, and double V-bend connection configuration of the grease duct assembly, cannot be modified without impermissible hindsight as it claimed in the invention. There is closest prior art for a double V-bend connection engaged around outer flanges of outer wall of the grease duct sections to couple the outer walls of the sections together. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762